Exhibit 10.2

DIRECTOR NOMINATION AGREEMENT

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of August 10, 2020, by and between Oak Street Health, Inc., a Delaware
corporation (the “Company”) and Humana Inc., a Delaware corporation (“Humana”).
This Agreement shall become effective (the “Effective Date”) upon the closing of
the Company’s initial public offering (the “IPO”) of shares of its common stock,
par value $0.001 per share (the “Common Stock”).

WHEREAS, as of the date hereof, Humana owns outstanding equity interests of Oak
Street Health, LLC;

WHEREAS, Humana is contemplating causing the Company to effect the IPO;

WHEREAS, Humana currently has the authority to appoint certain members of the
board of managers of the Company’s subsidiary, Oak Street Health, LLC;

WHEREAS, in consideration of Humana agreeing to undertake the IPO, the Company
has agreed to permit Humana to designate persons for nomination for election to
the board of directors of the Company (the “Board”) following the Effective Date
on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

 

  1.

Board Nomination Rights.

From the Effective Date, Humana shall have the right, but not the obligation, to
nominate to the Board one (1) Director so long as Humana Beneficially Owns
shares of Common Stock representing at least 5% of the shares of Common Stock
then outstanding which Director shall be nominated as a Class I Director;
provided, however, that in the event that at any time prior to Humana owning
less than 5% of the shares of Common Stock then outstanding, Humana Beneficially
Owns more than 30% of the shares of Common Stock then outstanding, Humana shall
have the right, but not the obligation, to nominate to the Board two
(2) Directors for so long as Humana continues to Beneficially Own more than 30%
of the shares of Common Stock then outstanding (such persons, the “Nominees”).
Each of the Nominees of Humana shall be (i) reasonably acceptable to the Board
of Directors (provided it is agreed that the Nominee on Exhibit A hereto is
agreed to be acceptable to the Board of Directors) and (ii) excluded from any
meeting of the Board of Directors or any committee thereof (or portion of any
such meeting) and recused from any related decisions that any other member of
the Board of Directors believes contains confidential information about any
other health care payer or about any matters related to the Company’s
relationship with Humana.

(a)    In the event that Humana has nominated less than the total number of
designees that Humana shall be entitled to nominate pursuant to Section 1,
Humana shall have the right, at any time, to nominate such additional designees
to which it is entitled, in which case, the Company



--------------------------------------------------------------------------------

and the Directors shall take all necessary corporation action, to the fullest
extent permitted by applicable law (including with respect to fiduciary duties
under Delaware law), to (x) enable Humana to nominate and effect the election or
appointment of such additional individuals, whether by increasing the size of
the Board, or otherwise and (y) to designate such additional individuals
nominated by Humana to fill such newly created vacancies or to fill any other
existing vacancies.

(b)    The Company shall pay all reasonable out-of-pocket expenses incurred by
any Nominee in connection with the performance of his or her duties as a
director and in connection with his or her attendance at any meeting of the
Board.

(c)    “Beneficially Own” shall mean that a specified person has or shares the
right, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, to vote shares of capital stock of the Company.
“Affiliate” of any person shall mean any other person controlled by, controlling
or under common control with such person; where “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities, by
contract or otherwise).

(d)    “Director” means any member of the Board.

(e)    No reduction in the number of shares of Common Stock that Humana
Beneficially Owns shall shorten the term of any incumbent director. At the
Effective Date, the Board shall be comprised of eleven members and the initial
Nominee shall be Carl Daley.

(f)    In the event that any Nominee shall cease to serve for any reason, Humana
shall be entitled to designate such person’s successor in accordance with this
Agreement (regardless of Humana’s Beneficial Ownership of Common Stock at the
time of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee; it being understood that any such designee shall serve the
remainder of the term of the director whom such designee replaces.

(g)    If a Nominee is not appointed or elected to the Board because of such
person’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, Humana shall be
entitled to designate promptly another nominee and the director position for
which the original Nominee was nominated shall not be filled pending such
designation.

(h)    So long as Humana has the right to nominate at least one Nominee under
Section 1 or any such Nominee is serving on the Board, the Company shall
maintain in effect at all times directors and officers indemnity insurance
coverage reasonably satisfactory Humana, and the Company’s Amended and Restated
Certificate of Incorporation and Bylaws (each as may be further amended,
supplemented or waived in accordance with its terms) shall at all times provide
for indemnification, exculpation and advancement of expenses to the fullest
extent permitted under applicable law.

(i)    At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the New York Stock Exchange (the “Exchange”)
listing standards to have a

 

2



--------------------------------------------------------------------------------

majority of the Board comprised of “independent directors” (subject in each case
to any applicable phase-in periods), the Nominees shall include a number of
persons that qualify as “independent directors” under applicable law and the
Exchange listing standards such that, together with any other “independent
directors” then serving on the Board that are not Nominees, the Board is
comprised of a majority of “independent directors”; provided that at any time
that Humana shall have any nomination rights under this Section 1, if Humana is
only entitled to nominate one (1) Nominee, such Nominee need not qualify as an
“independent director”.

(j)    At any time Humana shall have any nomination rights under Section 1, the
Company shall not take any action, including making or recommending any
amendment to Company’s Amended and Restated Certificate of Incorporation or
Bylaws (each as may be further amended, supplemented or waived in accordance
with its terms) that could reasonably be expected to adversely affect Humana’s
rights under this Agreement.

(k)    The Company recognizes that Nominees (i) will from time to time
receive non-public information concerning the Company, and (ii) may share such
information with other individuals associated with Humana that designated such
Nominee. The Company hereby irrevocably consents to such sharing. Humana agrees
that it will keep confidential and not disclose or divulge to any third party
any confidential information regarding the Company it receives from the Company
or a Nominee, unless such information (x) is known or becomes known to the
public in general, (y) is or has been independently developed or conceived by
Humana without use of the Company’s confidential information or (z) is or has
been made known or disclosed to Humana by a third party without a breach of any
obligation of confidentiality such third party may have; provided, however, that
Humana may disclose confidential information (I) to its Affiliates (other than
portfolio companies), (II) to each of its and its Affiliate’s (other than
portfolio companies) attorneys, accountants, consultants, advisors and other
professionals to the extent necessary to obtain their services in connection
with evaluating the information, or (III) as may be required by law or legal,
judicial or regulatory process or requested by any regulatory or self-regulatory
authority or examiner, provided that Humana takes reasonable steps to minimize
the extent of any required disclosure described in this clause (III).

2.    Company Obligations. The Company agrees that prior to the date that Humana
ceases to Beneficially Own shares of Common Stock representing at least 5% of
the total voting power of the then outstanding Common Stock, (i) each Nominee is
included in the Board’s slate of nominees to the stockholders (the “Board’s
Slate”) for each election of directors; and (ii) each Nominee is included in the
proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the stockholders of the Company called
with respect to the election of members of the Board (each, a “Director Election
Proxy Statement”), and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of the Company
or the Board with respect to the election of members of the Board. Humana will
promptly report to the Company after Humana ceases to Beneficially Own shares of
Common Stock representing at least 5% of the total voting power of the then
outstanding Common Stock, such that Company is informed of when this obligation
terminates. The calculation of the number of Nominees that Humana is entitled to
nominate to the Board’s Slate for any election of directors shall be based on
the percentage of the total voting power of the then outstanding Common Stock
then Beneficially Owned by Humana immediately prior to the

 

3



--------------------------------------------------------------------------------

mailing to shareholders of the Director Election Proxy Statement relating to
such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission). Unless a
Humana notifies the Company otherwise prior to the mailing to shareholders of
the Director Election Proxy Statement relating to an election of directors, the
Nominees for such election shall be presumed to be the same Nominees currently
serving on the Board, and no further action shall be required of Humana for the
Board to include such Nominees on the Board’s Slate; provided, that, in the
event Humana is no longer entitled to nominate the full number of Nominees then
serving on the Board, Humana shall provide advance written notice to the
Company, of which currently servicing Nominee(s) shall be excluded from the
Board Slate, and of any other changes to the list of Nominees. If Humana fails
to provide such notice prior to the mailing to shareholders of the Director
Election Proxy Statement relating to such election (or, if earlier, the filing
of the definitive Director Election Proxy Statement with the U.S. Securities and
Exchange Commission), a majority of the independent directors then serving on
the Board shall determine which of the Nominees of Humana then serving on the
Board will be included in the Board’s Slate. Furthermore, the Company agrees for
so long as the Company qualifies as a “controlled company” under the rules of
the Exchange the Company will elect to be a “controlled company” for purposes of
the Exchange and will disclose in its annual meeting proxy statement that it is
a “controlled company” and the basis for that determination. The Company and
Humana acknowledge and agree that, as of the Effective Date, the Company is a
“controlled company.” The Company agrees to provide written notice of the
preparation of a Director Election Proxy Statement to Humana at least 20
business days, but no more than 40 business days, prior to the earlier of the
mailing and the filing date of any Director Election Proxy Statement.

3.    Committees. For so long as a Humana Nominee is serving as a Director, such
Director shall be entitled to serve on any executive committee, special
committee or other committee to which plenary authority is delegated by the
Board that is established after the date of the IPO.

4.    Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and Humana, or in the case of a waiver,
by the party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Humana shall not be
obligated to nominate all (or any) of the Nominees it is entitled to nominate
pursuant to this Agreement for any election of directors but the failure to do
so shall not constitute a waiver of its rights hereunder with respect to future
elections; provided, however, that in the event Humana fails to nominate all (or
any) of the Nominees it is entitled to nominate pursuant to this Agreement prior
to the mailing to shareholders of the Director Election Proxy Statement relating
to such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission), the
Nominating and Corporate Governance Committee of the Board shall be entitled to
nominate individuals in lieu of such Nominees for inclusion in the Board’s Slate
and the applicable Director Election Proxy Statement with respect to the
election for which such failure occurred and Humana shall be deemed to have
waived its rights hereunder with respect to such election; provided, further,
however, that

 

4



--------------------------------------------------------------------------------

any such waiver shall only be effective if the Company has provided written
notice to Humana of such Director Election Proxy Statement no less than 20
business days, and no more than 40 business days, prior to the earlier of the
mailing or filing date of such Director Election Proxy Statement. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

5.    Benefit of Parties. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. Notwithstanding the foregoing, the Company may not assign any of
its rights or obligations hereunder without the prior written consent of Humana
to the extent Humana has the right to nominate any Nominees under Section 1
hereof. Except as otherwise expressly provided in Section 6, nothing herein
contained shall confer or is intended to confer on any third party or entity
that is not a party to this Agreement any rights under this Agreement.

6.    Assignment. Upon written notice to the Company, Humana may assign to any
Affiliate (other than a portfolio company) all of its rights hereunder and,
following such assignment, such assignee shall be deemed to be “Humana”, as
applicable, for all purposes hereunder.

7.    Headings. Headings are for ease of reference only and shall not form a
part of this Agreement.

8.    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

9.    Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 16, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

10.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT.

11.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

12.    Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

13.    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

14.    Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

15.    Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

16.    Notices. All notices, requests and other communications to any party or
to the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

Oak Street Health, Inc..

30 W. Monroe Street

Suite 1200

Chicago, Illinois 60603

Attention: Chief Legal Officer

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

  Attention:

Robert M. Hayward, P.C.

      

Robert E. Goedert, P.C.

Facsimile: (312) 862-2200

 

6



--------------------------------------------------------------------------------

If to Humana or any of its Nominees:

Humana Inc.

500 West Main Street

Louisville, Kentucky 40202

Attention: Law Department

E-mail: JRuschell1@humana.com

With a copy to (which shall not constitute notice):

Fried, Frank, Harris, Shriver & Jacobson LLP

801 17th Street, NW

Washington, DC 20015

Attention: Brian Mangino

Email: Brian.Mangino@friedfrank.com

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

17.    Enforcement. Each of the parties hereto covenants and agrees that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

*    *    *    *    *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

OAK STREET HEALTH, INC. By:  

/s/ Mike Pykosz

Name:   Mike Pykosz Title:   Chief Executive Officer

Signature Page to Director Nomination Agreement



--------------------------------------------------------------------------------

HUMANA INC. By:  

/s/ Brian A. Kane

Name:   Brian A. Kane Title:   Chief Financial Officer

Signature Page to Director Nomination Agreement



--------------------------------------------------------------------------------

Exhibit A

Carl Daley is agreed by the Board of Directors to be a reasonably acceptable
Nominee by Humana.